           Case 3:18-md-02843-VC Document 319 Filed 10/09/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT


                            NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION




IN RE: FACEBOOK, INC. CONSUMER                       CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION
                                                     STIPULATION AND [PROPOSED]
                                                     ORDER RESCHEDULING HEARING ON
This document relates to:                            MOTION FOR INTERLOCUTORY
                                                     APPEAL PURSUANT TO 28 U.S.C.
ALL ACTIONS                                          § 1292(B)




      STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON MOTION FOR INTERLOCUTORY APPEAL
                                      CASE NO. 3:18-MD-02843-VC
         Case 3:18-md-02843-VC Document 319 Filed 10/09/19 Page 2 of 4




       In support of rescheduling the hearing on Facebook, Inc.’s motion to certify this Court’s

order granting in part and denying in part Facebook’s motion to dismiss the First Amended Com-

plaint for interlocutory appeal pursuant to 28 U.S.C. § 1292(b), the parties stipulate pursuant to

Northern District Local Rule 6-2(a) as follows:

       1.      On September 30, 2019, this Court scheduled a Case Management Conference for

       November 4, 2019 at 2 p.m. Dkt. 311.

       2.      Facebook filed its motion to certify this Court’s motion to dismiss order for inter-

       locutory appeal on October 8, 2019. Dkt. 318.

       3.      Facebook noticed the motion to certify for November 14, 2019, the earliest date

       allowed under Local Rule 7-2(a).

       4.      The parties have agreed that the motion to certify should be heard on November

       4, 2019, in conjunction with the Case Management Conference scheduled for that date, to

       preserve this Court’s and the parties’ resources.

       5.      The parties jointly request this Court schedule the hearing on Facebook’s motion

       to certify for November 4, 2019, at 2 p.m.


       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.




    STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON MOTION FOR INTERLOCUTORY APPEAL
                                    CASE NO. 3:18-MD-02843-VC
       Case 3:18-md-02843-VC Document 319 Filed 10/09/19 Page 3 of 4




                                                    Respectfully submitted,
Dated: October 9, 2019
                                                    BLEICHMAR FONTI & AULD LLP
KELLER ROHRBACK LLP
                                                    By:     /s Lesley E. Weaver
By:    /s Derek W. Loeser
                                                          Lesley E. Weaver
      Derek W. Loeser
                                                    Lesley E. Weaver (SBN 191305)
Derek Loeser (admitted pro hac vice)
                                                    Matthew S. Weiler (SBN 236052)
Lynn Lincoln Sarko (admitted pro hac vice)
                                                    Emily C. Aldridge (SBN 299236)
Gretchen Freeman Cappio (admitted pro hac vice)
                                                    555 12th Street, Suite 1600
Cari Campen Laufenberg (admitted pro hac vice)
                                                    Oakland, CA 94607
1201 Third Avenue, Suite 3200
                                                    Tel.: (415) 445-4003
Seattle, WA 98101
                                                    Fax: (415) 445-4020
Tel.: (206) 623-1900
                                                    lweaver@bfalaw.com
Fax: (206) 623-3384
                                                    mweiler@bfalaw.com
dloeser@kellerrohrback.com
                                                    ealdridge@bfalaw.com
lsarko@kellerrohrback.com
gcappio@kellerrohrback.com
                                                    Co-Lead Counsel
claufenberg@kellerrohrback.com

Christopher Springer (SBN 291180)
801 Garden Street, Suite 301
Santa Barbara, CA 93101
Tel.: (805) 456-1496
Fax: (805) 456-1497
cspringer@kellerrohrback.com


Co-Lead Counsel



Dated: October 9, 2019                           Respectfully submitted,

                                                 GIBSON, DUNN & CRUTCHER, LLP

                                                 By:     /s Joshua S. Lipshutz
                                                 Joshua S. Lipshutz (SBN 242557)
                                                 jlipshutz@gibsondunn.com
                                                 GIBSON, DUNN & CRUTCHER LLP
                                                 1050 Connecticut Avenue, N.W.
                                                 Washington, D.C. 20036-5306
                                                 Telephone: 202.955.8500
                                                 Facsimile: 202.467.0539

                                                 Attorneys for Defendant Facebook, Inc.

                                             2
  STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON MOTION FOR INTERLOCUTORY APPEAL
                                  CASE NO. 3:18-MD-02843-VC
        Case 3:18-md-02843-VC Document 319 Filed 10/09/19 Page 4 of 4




      IT IS SO ORDERED.


DATE: ____________________                        ___________________________________

                                                  United States District Judge Vince Chhabria




                                              3
   STIPULATION AND [PROPOSED] ORDER RESCHEDULING HEARING ON MOTION FOR INTERLOCUTORY APPEAL
                                   CASE NO. 3:18-MD-02843-VC
